FILED
                                                                            APR 20 2010
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



LAL BHATIA,                                      No. 08-15847

             Plaintiff - Appellant,              D.C. No. 4:07-CV-02054-CW

and
                                                 MEMORANDUM *
JANE DOE,

             Plaintiff,

  v.

STEPHEN G. CORRIGAN; et al.,

             Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, District Judge, Presiding

                              Submitted April 5, 2010 **



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       RYMER, McKEOWN, and PAEZ, Circuit Judges.

      Lal Bhatia appeals pro se from the district court’s judgment dismissing his

action alleging violation of his constitutional rights under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Brown v. Cal. Dep’t of

Corr., 554 F.3d 747, 749 (9th Cir. 2009) (immunity); Adams v. Johnson, 355 F.3d
1179, 1183 (9th Cir. 2004) (failure to state a claim). We affirm.

      The district court properly dismissed Bhatia’s Bivens claims against

defendant Assistant United States Attorney Corrigan on absolute immunity

grounds because Corrigan’s alleged misconduct “was intimately associated with

the judicial phase of the criminal process.” Van de Kamp v. Goldstein, 129 S. Ct.
855, 861 (2009) (discussing circumstances under which prosecutors are entitled to

absolute immunity) (internal quotation marks and citation omitted). To the extent

Bhatia’s allegations of a conspiracy to violate his civil rights are not barred on

immunity grounds, the allegations are conclusory and insufficient to support a

claim for relief. See Woodrum v. Woodward County, 866 F.2d 1121, 1126 (9th

Cir. 1989).

      Contrary to Bhatia’s contention, the district court was not required to

discipline Corrigan sua sponte. See N.D. Cal. Civ. L.R. 11-6(a) (permitting, but


                                           2                                     08-15847
not requiring, district courts to discipline attorneys who have engaged in

unprofessional conduct); see also Weissman v. Quail Lodge, Inc., 179 F.3d 1194,

1198 (9th Cir. 1999) (noting that district courts are authorized to implement rules

governing attorney discipline).

      The district court did not abuse its discretion by denying leave to amend the

complaint because the deficiencies could not be cured and Bhatia had previously

amended the complaint. See Abagninin v. AMVAC Chem. Corp., 545 F.3d 733,

742 (9th Cir. 2008) (concluding that the district court did not abuse its discretion

by denying leave to amend where the deficiencies could not be cured and the

complaint had been previously amended).

      The district court did not abuse its discretion by denying discovery before

the Federal Rule of Civil Procedure 26(f) conference. See United States v. Kitsap

Physicians Serv., 314 F.3d 995, 1000 (9th Cir. 2002) (“District courts have wide

latitude in controlling discovery, and their rulings will not be overturned in the

absence of a clear abuse of discretion.”); Gillespie v. Civiletti, 629 F.2d 637, 642

(9th Cir. 1980) (indicating that a district court need not grant a plaintiff discovery

to identify Doe defendants if it is clear that the complaint would be dismissed on

other grounds).




                                           3                                     08-15847
      Bhatia’s motion to extend the time to file a reply brief, filed on October 15,

2009, is granted. The clerk shall file the reply brief received on November 18,

2009. Bhatia’s motion for an extension of time to file the opening brief, filed on

July 30, 2009, is denied as moot.

      Bhatia’s request for judicial notice is denied.

      Bhatia’s remaining contentions are unavailing.

      AFFIRMED.




                                          4                                    08-15847